Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Catale on May 17, 2022.

The application has been amended as follows: 

In paragraph [109] of the specification (as amended on May 2, 2022), line 13, “acceleration unit secondary core” is hereby replaced by “acceleration-unit secondary core”. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
In FIG. 6C of the drawings (as amended on May 2, 2022), all eight instances of “SYNCLMCPY” are to be replaced by “SYNC.LMCPY”.
In FIG. 6C of the drawings (as amended on May 2, 2022), the “PRIOR ART” label is to be removed.
In FIG. 9A of the drawings (as amended on May 2, 2022), the “Second on-chip memory” block is to be associated with a reference character 3602.
In FIG. 9A of the drawings (as amended on May 2, 2022), the word “registe” in block 3812 is to be replaced with the word “register”. 
In FIG. 9B of the drawings (as amended on May 2, 2022), the leftmost instance of “From D” is to be replaced with “From C”.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. See the Office Action dated January 6, 2022, which conveys the closest prior art and what it teaches (see paragraph 78h), other pertinent prior art (see paragraphs 78i-m), and what the prior art does not teach or render obvious (see paragraphs 74-77). As the Examiner’s Amendment alleviates various newly-catalyzed formal issues, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182